ORDER
Currently pending before this Court are two requests for review of decisions dismissing disciplinary complaints filed by petitioners. One of the complaints was filed against a lawyer under the Rules for Lawyer Disciplinary Enforcement, Rule 413, SCACR, and the other was filed against a judge under the Rules for Judicial Disciplinary Enforcement, Rule 502, SCACR.
There is no provision in the Rules for Judicial Disciplinary Enforcement or the Rules for Lawyer Disciplinary Enforcement which allows a complainant to appeal or otherwise seek review of the dismissal or other disposition of a disciplinary complaint against a lawyer or judge. Accordingly, the requests for review are denied.
IT IS SO ORDERED.
/s/ Ernest A. Finney, Jr., C.J.
/s/ Jean H. Toal, J.
/s/ James E. Moore, J.
/s/ John H. Waller, Jr., J.
/s/ E.C. Burnett, III, J.